DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 29 recites the limitation of “substantially smooth”. The applicant defines said term in the specification with the definition of “the film is considered to be smooth or substantially smooth provided that no portion of the outer surface is more than approximately 10% different in height with respect to a common plane that extends through the entire surface of the film and is substantially parallel to a flat, ground surface”. Given that the general definition of “substantially smooth” is vague and indefinite, for purposes of examination the definition provided by the applicant will be used.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 2, 10, 21, 23, and 30-34 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 22 and 24-29 are rejected upon their dependency upon at least one of the above claims.
The term “substantially homogenous” in claim 29 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Claims 1-3, 21, and 23-24 recite the term “heavy hydrocarbon”. The applicant provides varying definitions of the term. Paragraph 7 of the applicant’s disclosure teaches that “a heavy hydrocarbon is a hydrocarbon material or hydrocarbon stream having a boiling point that is approximately 340 degrees Celsius or higher”. This indicates that a “heavy hydrocarbon” comprises of a singular material with a boiling point of approximately 340 Celsius degrees or higher. However, Paragraph 11 teaches that “the heavy hydrocarbon material can have one or more molecules with a boiling point of approximately 340 degrees Celsius or greater” and that “in at least some instances, the heavy hydrocarbon material can include one or more petroleum byproducts, such as steam cracker tar”. This indicates that the heavy hydrocarbon can comprise of more than one material with the definition changing to only requiring at least one molecule having a boiling point of 340 degrees Celsius or greater. The typical definition of “heavy” when describing molecules is due to molecular weights wherein hydrocarbons use the number of carbon molecules to denote how heavy the material is as evidenced by Brown (Heavy hydrocarbon fate and transport in the environment, 15 June 2017, Quarterly Journal of Engineering Geology and Hydrogeology, Volume 50, Pages 333 – 346). Brown further teaches away from using boiling point to classify hydrocarbons since boiling points are dependent upon a variety of attributes and instead the range of carbon number is used to define the heavy hydrocarbon fraction. Thus, the applicant is not effective at being their own lexicographer as they have not explicitly and properly defined the term which is also not the generally accepted definition of the term. Thus, for purpose of examination, heavy hydrocarbon will be given the definition of a heterogeneous mixture of compounds containing at least one hydrocarbon material. Claims 4, 10-11, 21-22, 25-27, and 29-34 are rejected upon their dependency upon at least one of the above claims.
	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (KR 20150129108 A).
Regarding claim 1, Lee teaches a method for producing a film (Paragraph 1; method for manufacturing a graphene thin film), comprising: 
dissolving a heavy hydrocarbon material in a solvent to form a heavy hydrocarbon solution (Paragraph 43; a solvent is picked through which coal tar pitch forms a thin film with through dissolving); 
See 112b rejection above for “heavy hydrocarbon”.
Paragraph 36 teaches that the coal tar may contain a variety of hydrocarbons, acids, and bases.
casting the heavy hydrocarbon solution onto a substrate to form a film (Paragraph 44-49; forming a precursor film including one of coal tar and coal tar pitch on a first substrate and performing soft baking); 
and annealing the film (Paragraph 50; heat treatment is performed to form the graphene thin film 14).
Paragraph 137 further teaches that the substrate is heat treated at 1100 degrees Celsius

Regarding claim 2, Lee teaches the method of claim 1, wherein:
the heavy hydrocarbon material has one or more molecules with a boiling point of approximately 340 degrees Celsius or greater (Paragraph 36; hydrocarbon includes phenanthrene which has a boiling point of 340 degrees Celsius).

Regarding claim 3, Lee teaches the method of claim 1, wherein
the heavy hydrocarbon comprises one or more petroleum byproducts (Paragraph 27; coal tar and coal tar pitch are products of the petrochemical industry).
Paragraph 1 further teaches that method uses a by-product of the petroleum industry.

Regarding claim 4, Lee teaches the method of claim 1, wherein
the one or more petroleum byproducts comprise steam cracker tar (Paragraph 37; distillation of coal tar has a residue of coal tar pitch).

Regarding claim 10, Lee teaches the method of claim 1, wherein
the heat treatment temperature is selected based on the content of the coal tar pitch (Paragraph 59).
annealing the film occurs at a temperature approximately at or greater than about 600 degrees Celsius (Paragraph 137; substrate is heat treated at 1100 degrees Celsius).


Claims 21-22 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lendvai (DE 202009018502 U1).
Regarding claim 21, Lendvai teaches a Joule heater, comprising:
a substrate (Paragraph 13; optically transparent sensor array); and
a thin, conductive film coupled to the substrate (Paragraph 13; heatable film is arranged on optically transparent sensor), the film comprising a heavy hydrocarbon (Paragraph 24; coating contain a variety of hydrocarbons),
See 112b rejection above for “heavy hydrocarbon”.
wherein a transparency of the film is at least approximately 70% (Paragraph 13; transmission of the heatable film is preferably more than 70%), and
wherein a sheet resistance of the film is approximately 30,000ohms per square or less (Paragraph 13; electrical coating preferably has a sheet resistance of 0.5 ohms per square to 3 ohms per square).

Regarding claim 22, Lendvai teaches the Joule heater of claim 21, further comprising: 
one or more electrodes (electrical contact 4) coupled to the film (Paragraph 35; heatable film is connected to an electrical contact 4), the one or more electrodes being configured to raise in temperature when a voltage is placed across the one or more electrodes.
Paragraph 13 teaches that the use of electrical contacts to facilitate the heating of the film.

Regarding claim 30, Lendvai teaches the Joule heater of claim 21, wherein 
a thickness of the film is approximately in the range of about 10 nanometers to about 500 nanometers (Paragraph 22; heatable coating is a thickness of 100nm to 50000 nm).

Regarding claim 31, Lendvai teaches the Joule heater of claim 21, wherein 
a transparency of the film is at least approximately 85% (Paragraph 13; transmission of the heatable film is preferably more than 70%).
the Joule heater is operated at approximately 60 Volts or less (Paragraph 13; the coating runs on voltage from 12V to 15V).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12, 21-27, 29-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 20150129108 A) in view of Yuan (CN 106686778 A).
Regarding claim 11, Lee teaches the method of claim 1.
Lee fails to teach:
forming at least one conductive pattern in the annealed film.
Yuan (CN 106686778 A) teaches an electric heating film with a controllable resistance value, wherein:
the conductive layer is a graphene film (Paragraph 72)
forming at least one conductive pattern in the annealed film (Paragraph 12; increasing the resistance value of a conductive film by patterning a conductive film).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lee with Yuan and used the graphene film produced by Lee as the graphene film of Yuan. This would have been done as the graphene film increases the flexible strength and durability of the heating film (Yuan Paragraph 141).

Regarding claim 12, Lee teaches the method of claim 11, wherein 
forming at least one conductive pattern in the annealed film is performed by operating a laser (Paragraph 57; patterned etching is processed by a laser), and the at least one conductive pattern is an arbitrarily complex pattern (Paragraph 106; the etching patterns have different types).
It would be obvious for the same motivation as claim 11

Regarding claim 21, Lee teaches a Joule heater, comprising: 
a substrate (Paragraph 11; coal tar pitch on a first substrate); 
and a thin, conductive film coupled to the substrate (Paragraph 11; forming a thin film on the catalyst layer which is coupled to the substrate), the film comprising a heavy hydrocarbon (Paragraph 11; forming a precursor film including one of coal tar and coal tar pitch on a first substrate), wherein a transparency of the film is at least approximately 70% (Paragraph 77; graphene thin film has a transmittance of 50% or more), 
forming a graphene thin film (Paragraph 11) and transferring the graphene thin film to a second substrate different from the first substrate (Paragraph 12).
Lee fails to teach:
and wherein a sheet resistance of the film is approximately 30,000 ohms per square or less.
Yuan teaches an electric heating film of patterned conductive film, wherein:
Yuan (CN 106686778 A) teaches an electric heating film with a controllable resistance value, wherein:
the conductive layer is a graphene film (Paragraph 72)
a sheet resistance of the film is approximately 30,000 ohms per square or less (Paragraph 40; resistance range is 100-120 ohms per square).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lee with Yuan and used the graphene film produced by Lee as the graphene film of Yuan. This would have been done as the graphene film increases the flexible strength and durability of the heating film (Yuan Paragraph 141).

Regarding claim 22, Lee as modified teaches the Joule heater of claim 21.
Yuan further teaches:
one or more electrodes coupled to the film (Paragraph 128; an electrode is arranged on the conductive layer), the one or more electrodes being configured to raise in temperature when a voltage is placed across the one or more electrodes (Paragraph 4; electrons traveling through negative electrode to the positive electrode results in a conversion of electrical energy into heat energy).
It would be obvious for the same motivation as claim 21.

Regarding claim 23, Lee as modified teaches the Joule heater of claim 21, wherein:
the heavy hydrocarbon has one or more molecules with a boiling point of approximately 340 degrees Celsius or greater (Paragraph 36; hydrocarbon includes phenanthrene which has a boiling point of 340 degrees Celsius).

Regarding claim 24, Lee as modified teaches the Joule heater of claim 21, wherein:
the heavy hydrocarbon comprises one or more petroleum byproducts (Paragraph 27; coal tar and coal tar pitch are products of the petrochemical industry).
Paragraph 1 further teaches that method uses a by-product of the petroleum industry.

Regarding claim 25, Lee as modified teaches the Joule heater of claim 24, wherein:
	the one or more petroleum byproducts comprise steam cracker tar (Paragraph 37; distillation of coal tar has a residue of coal tar pitch).

Regarding claim 26, Lee as modified teaches the Joule heater of claim 21.
Yuan further teaches:
the film has at least one conductive pattern formed therein (Paragraph 12; increasing the resistance value of a conductive film by patterning a conductive film).
It would be obvious for the same motivation as claim 21.

Regarding claim 27, Lee as modified teaches the Joule heater of claim 21.
Yuan further teaches:
the at least one conductive pattern is a laser-formed (Paragraph 57; patterned etching is processed by a laser) arbitrarily complex pattern (Paragraph 106; the etching patterns have different types).
It would be obvious for the same motivation as claim 21.

Regarding claim 29, Lee as modified teaches the Joule heater of claim 21.
Yuan further teaches:
the film is substantially smooth and substantially homogeneous (Figure 2 Paragraph 72; the conductive layer 12 can clearly be seen as flat and as having the same internal pattern of material).
See claim interpretation for “substantially smooth” above.
See 112b rejection for “substantially homogenous” above.

Regarding claim 30, Lee as modified teaches the Joule heater of claim 21, wherein:
a thickness of the film is approximately in the range of about 10 nanometers to about 500 nanometers (Paragraph 49; graphene thickness of 0.34nm to 50nm).
 Paragraph 73 further teaches that the thickness and quality of the graphene thin film 14 can be easily controlled.

Regarding claim 31, Lee as modified teaches the Joule heater of claim 21, wherein:
a transparency of the film is at least approximately 85% (Paragraph 77; graphene thin film 14 has a transmittance of 50% or more).

Regarding claim 33, Lee as modified teaches the Joule heater of claim 21.
Yuan further teaches:
an output temperature of the Joule heater is approximately in the range of about 100 degrees Celsius to about 288 degrees Celsius (Paragraph 75-83; the final temperature of the electric heating film can be adjusted through manipulation of various variables including the power supply voltage).
The MPEP teaches that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP2144.05II. 
It would be obvious to one of ordinary skill in the art through routine experimentation to achieve an output temperature of the heater in the range as claimed through manipulation of the variables of the formula that determines the final temperature of the electric heating film.

Regarding claim 34, Lee as modified teaches the Joule heater of claim 21, wherein 
Yuan further teaches:
the Joule heater is operated at approximately 60 Volts or less (Paragraph 80; the heater runs on 12 volts).
It would be obvious for the same motivation as claim 21.


Claim(s) 32 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR 20150129108 A) in view of Yuan (CN 106686778 A) and in further view of MOUGHTON (ES 2281353 T3).
Regarding claim 32, Lee as modified teaches the Joule heater of claim 21.
Lee fails to teach:
an energy density of the film is at least approximately 4.3 J/m2.
MOUGHTON (ES 2281353 T3) teaches a thin film heater, wherein:
the optimal distribution of energy density through the heater depends on its geometry (Paragraph 12)
a high energy density in thin film heaters is an advantage as it allows liquid to be heated rapidly (Paragraph 5)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Lee with Moughton and varied the energy density of the film according to the geometry of the film while maintaining a high level. This would have been done to reduce microcracking that occurs in a thin film heater (Moughton Paragraph 11) while also allowing the heater to heat liquid very rapidly (Moughton Paragraph 5). Thus, discovering the optimal energy density of the film would merely be routine experimentation and the MPEP teaches that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP2144.05II. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763